DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusayanagi et al., JP Publication No. 04-046849 (hereinafter referred to as Kusayanagi).
Regarding claims 16 and 18, Kuysayanagi discloses a wiper blade rubber having a lip portion (16) in which surface layer materials (41 and 42) serve as coating layers provided on a rubber base material (40), wherein the coating layers include a first coating layer (41) and a second coating layer (42) and in the lip portion, the first coating layer is fixed to a portion of the rubber base material, and the second coating layer is fixed to another portion of the rubber base material wherein the second coating layer is softer than the first coating layer (as recited in claims 1 and 3) (Pages 5-7 and see Figures 13-14).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kuysayanagi in view of Okamoto et al., International Publication No. WO/2015/080202 (hereinafter referred to as Okamoto – for citation purposes USPG-PUB No. 2016/0272158 is being used).  
Kuysayanagi discloses all the limitations discussed above and further discloses that blade deformation is adjusted by adjusting the hardness and rigidity of the first and second layer materials.  Kuysayanagi also discloses that the surface area of a rubber base material to which a first surface layer material is fixed and the surface area of a rubber base materials to which a second surface layer material is fixed are substantially 50:50 and therefore a ratio of 40:60-70:30 would have been obvious.  Kuysayanagi 
Okamoto discloses a coating layer is provided on a rubber base material to construct a wiper blade, blade deformation can be adjusted by adjusting the hardness of the coating layer, and the coating layer includes 12.67 wt% of a solid lubricant, such as, a flake graphite and having an average particle size ranging from 3-10 microns and a binder (see Abstract/Table 2 and Para. [0007]-[0008], [0022]-[0025] and [0050]).    
The surface layer materials in Kuysayanagi discloses and the coating layer in Okamoto share the feature wherein blade deformation can be adjusted by adjusting the hardness thereof, so a person skilled in the art could have easily employed a coated layer such as in Okamoto for the first and second surface layer materials in Kuysayanagi.  
When a second coating layer is made softer than a first coating layer, the extent of the elastic modulus which is set for each is a design matter that would be selected, as appropriate, by a person skilled in the art.  

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771